FRUGÉ, Judge.
This is a suit arising out of an inter-sectional collision of two automobiles. Defendant was traveling upon a through street and had the right-of-way. Plaintiff entered the intersection in a crossing maneuver from a fully stopped position on a side street on defendant’s right after having taken reasonable precautions to assure that he could cross safely. The trial court determined that .the accident resulted from the excessive speed of the defendant. Defendant has appealed. We affirm that decision; there is no manifest error.
For the foregoing reasons, the judgment appealed from is affirmed. Appellant to pay all costs.
Affirmed.